Title: James Chamberlain to Thomas Jefferson, [received 28 June 1811]
From: Chamberlain, James
To: Jefferson, Thomas


          
            
                  Worthy Sir— 
                   
                     Mississippi Territory, Jefferson county 18 miles from Natchez & 7 miles from Greenville; the county town, 
                     received 28 June 1811
            
		   
		   This strange application will, I have no doubt, surprise you, but dire necessity compels me to it—being well acquainted with your benificence, makes me thus bold to apply to you to save me from ruin,—to detail the cause or causes of my present embarrasment perhaps wou,d be useless, inasmuch as you can not in the least be acquainted with the facts—
		   
		  but suffice it to say, that at the commencement of the Embargo system, tho, I much approved of it, and still shou,d, had it been persevered in, because I think it wou,d have had, completely, the effect contemplated by it.—I was at that time in debt for the purchase of property which was to be paid out of my crop of cotton then growing which woud have been sufficient if the then price had continued,
            But behold the price of cotton in an instant reduced nearly two thirds from the price it was when those Debts were contracted. Add to this the loss of two valuable negroes, apart of the purchase; and unfortunately for me from that description of men that opposed the System and now sport with my embarrasments and laugh at my admiration of the measure, consequently will not give me further indulgence. I have used every proper exertion that lay within my reach to discharge my debts, and have annually paid all that I made, among my creditors. 
		   thus but last year an uncommon drought occured my fields yeilded in consequence an half crop of cotton & but one third of corn,—And then to crown the climactur—I sold my cotton on a credit in order to get a higher price, the firm shortly after failed, tho tis said they will be able to pay all, yet it will be several years before they can effect it; tis generally said that they are honest, the best thing, or name they can possess.
            there are two executions VS, me, the delay of payment is spun out to the last moment, on the third monday in July the money ought to be paid but by an indulgence of the Sheriff, he takes upon himself the responsibility of delaying it about two months longer;
            If I am not releived by that time all my personal property will be sacrafised, no property of any kind will net at this time bring half its value; And then—Oh horrible—
		   
		   
		   a prison more horrible than all. save me my great & good Chief and three little boys (my children) from such a dreadful catastrophe—by the aid of one thousand Dollars. I can
                  
                  
                  
                  
                   save all of my Property and rise again sufficiently to educate my poor little boys by the time that their age may require it;—I can & will return it to you in one & two years, tho, if you will extend the payment of it all, to two years, I will come in person and do myself the honor and exquisite pleasure of laying it at the feet of my Chief and benefactor.—I am well aware that it woud be by the covetous, and iron hearted part of mankind, thot, madness to trust a man utterly unknown to them, but were I known to your honor, (excuse me) you wou,d not hesitate a moment in relieving me, Your Excellency are I presume directly, or indirectly acquainted with some of the most conspicuous characters of this Territory, to whom you can if you please entrust the transaction of this business by forwarding the sum to them directing them if you chuse and they think proper, to take sufficient Security which I can easily give.—Allow me for that purpose to name to you Genl Ferdinand Lee Claiborne, a Gentleman of the first respectability and fortune—hasten my dear and renowned Chief and save me.
            
                  I will further state what are my Present circumstances Vzt, five negroes slaves (I,ll be particular)—
            
                  
                  Guy35years of age}
                  
                  all of them are valuableSome horses horned cattlehogs, &a
                  Saml
                        17Do
                        
                  Peter15Do
                        
                  Philis & Liza—18 and 16 years of age
            
                  
                  I have two tracts of uncultivated land in West florida of 640 acres each said to be good but can not converted 
                  convert them into cash at present; and one of five hundred in this Territory confirmed by the board of Commissioners, it is also in a state of nature.
            
                  
                  I have no one to look to for assistance be of assistance my father was ruined in the revolution by the British under the infamous Arnold, at the time of his incursion into Virginia, every thing that he had, (which was considerable) a small plantation excepted, was either destroyed or taken off—while he was in arms against the foes of mankind, he never recovered
			 his circumstances tho, he was assisted by the immortal Washington. he is now living in Kentucky, about 70 years of age—in low circumstances.
            I emigrated to this country in the year 1800—with nothing but myself, and have made what I have before stated by my exertions—I know not what to say—but will add that I am a native of Loudoun County Virginia born near Leesburg 9th August 1778—my three children—are Louis—Ferdinand and Jefferson, of the ages of 8—6—& 4
            
            
                     whether you relieve me or not, (of which I have great hopes.) may the Deity Smile on you in the climes of bliss & give you that seat among Angels which you so justly am merited among men is the sincere wish of
                  James Chamberlain
          
          
            That the foregoing is a true and just statement of my embarrasments, that they were occassioned not by any improper conduct of mine, I do declare Solemnly before the great Deity of the Heavens
            My Great & honorable Chief, let me add that one of the principle inducements to apply to you was—your declining a third Presidency, an allurement, exclusive of the honor that but few cou,d withstand your wealth is great—your Goodness greater—and a thousand Dollars for the space of two years is scarsely worth your recolecting—
                    and still it will save me from ruin, I have 50. acres in cotton which will yield me about as many thousand wt. if I can keep my negroes & horses from being sold.—hasten great friend of the human race & relieve me, take nothing amiss in my uncouth stile, I sincerely beg of you, they are the pure Sentiments of my Heart, God bless you
            
                     James Chamberlain
          
        